Citation Nr: 1522901	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 1, 2010 for the payment of additional dependency allowance for a minor child, A.K.A.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In September 2010, jurisdiction for the Veteran's claim was transferred to the RO in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

VA did not receive a claim for dependency compensation for A.K.A. prior to April 12, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2010 for the payment of additional dependency allowance for a minor child, A.K.A, have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The appeal of an effective date is a "downstream" issue from a grant of entitlement for the Veteran's claim.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required because the claim has already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the Veteran filed his claim.  The Veteran has not identified any additional evidence that could show an earlier date for his claim.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Earlier Effective Date for Dependency Compensation

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to additional compensation for each dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date for additional compensation for a dependent is the latest of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The commencement of payment for additional compensation for a dependent begins the first day of the month following the effective date.  38 C.F.R. § 3.31.

Here, the record indicates VA received a claim for dependency compensation for A.K.A. on April 12, 2010.  The Veteran claims he filed a dependency request for A.K.A. with the Baltimore RO in April 2006, approximately one month after she was born.  He further claims he resubmitted the request in December 2006 after inquiring with the Baltimore RO about the delay in adding A.K.A. to his compensation award.  However, there is no evidence of record that suggests the Baltimore RO received a dependency request in April 2006 or December 2006, other than the Veteran's assertions.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  It is presumed that VA has properly discharged its duties by properly handling claims.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, the benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  

As the Veteran's assertions are insufficient to overcome the presumption of regularity, there must be some other form of evidence that clearly shows VA has not properly discharged its duty to properly handle his claim.  However, the record shows other correspondences submitted by the Veteran from April 2006 to December 2006 were properly associated with his claims file.

The record indicates the Baltimore RO temporarily transferred the Veteran's claims file to the RO in Togus, Maine for brokered work in July 2006.  The notice of temporary transfer indicates the file was scheduled to return to the Baltimore RO in September 2006.  In September 2006, the Baltimore RO transferred the Veteran's file the VA Medical Center in Washington D.C. with the file scheduled to return to the Baltimore RO in November 2006.  Neither of the temporary transfers occurred during the months the Veteran claims he filed a dependency request for A.K.A., so there is no indication that there may be outstanding temporary files, as described M21-1MR, Part III, Subpart ii, Chapter 5, Section F, Topic 24, that include the dependency request at the Baltimore RO, as his file was located at the Baltimore RO in April and December 2006.  Furthermore, evidence submitted by the Veteran during the temporary transfer was properly associated with his claims file when it returned to the Baltimore RO.  Thus, it appears the Baltimore RO properly discharged its duty to process the Veteran's claim.

The Veteran argues a VA Form 20-8992 sent to him by VA on November 23, 2009, which indicates that a dependency request had been received, shows that his dependency request for A.K.A. was filed prior to April 2010.  However, the record establishes the Veteran filed a request for school attendance for his son, K.A.A., on November 6, 2009, which appears to be the dependency request referenced by the VA Form 20-8992 sent by VA on November 23, 2009.  

In this case, the presumption of regularity has not been rebutted, as there is no evidence, other than the Veteran's assertions, that clearly shows VA received a dependency claim for A.K.A. prior to April 12, 2010.  As the presumption has not been rebutted, the Board must find a dependency claim for A.K.A. was not filed prior to April 2010.  Payment of monetary benefits based on an additional dependent commences on the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31 (2014).  In the present case, though the dependency information was received in April, actual payment for an additional dependent commences of the first day of the following month.  Thus, entitlement to an earlier effective date for payment of dependency compensation for A.K.A. is not warranted.


ORDER

Entitlement to an effective date prior to May 1, 2010 for the payment of additional dependency allowance for a minor child, A.K.A, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


